DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the second frangible connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Buus (US 2011/0245789 A1) in view of Lykke et al. (US 2010/0217215 A1), hereinafter Lykke.

Regarding claim 16, Buus teaches an ostomy appliance wafer (Figs. 1 - 2; Abstract) comprising a backing layer (element 1) an adhesive deposited on the backing layer (element 2) with a hole (element 4) for accommodating a stoma formed through the adhesive and through the backing layer (Paragraphs 117 - 118) wherein the release liner comprises a first frangible connection (element 5) separating segments of a release liner (3a, 3b), wherein the release liner has a first thickness and the first frangible connection has a second thickness that is less than the first thickness (Paragraphs 42  and 44), wherein the release liner has an ear connected to a rim (element 7).
Buus does not explicitly teach the release liner comprising a mid-segment, and a said first frangible connection separating the mid-segment from a first segment of the release liner, a first ear connected to the mid-segment wherein the release liner is configured such that a 
In the same field of endeavor, Lykke teaches an ostomy appliance wafer (Figs. 1 and 4; Abstract). Lykke further teaches a release liner comprising a mid-segment, and a first frangible connection separating the mid-segment from a first segment of the release liner (Fig. 4, elements 3 and 4; Paragraphs 99 and 101) and a rim located between a peripheral edge of the release liner and an edge of the first frangible connection (the rim would be inherently disposed around the edge of element 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segments of Buus to comprise a mid-segment as taught by Lykke. Doing so would predictably result in the first frangible connection separating the mid-segment from a first segment, and a rim located between a peripheral edge of the release liner and an edge of the first frangible connection. Further, doing so would enhance control over application of the wafer (Paragraphs 25 - 26 and 34 of Lykke).
Lykke also teaches a first ear connected to the mid-segment  wherein the release liner is configured such that a first force applied to the first ear is adapted to separate the mid-segment away from the adhesive leaving the first segment covering the adhesive (Fig. 4, element 5; Paragraphs 25 - 29 and 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Buus and Lykke by comprising the ear on the mid-segment as taught by Lykke. Doing so would predictably allow for a user to remove the mid-segment while the first segment remains covering the adhesive. 
Lastly, Lykke teaches the release liner being configured such that a second force applied to the second ear removes the entirety of the release liner (Fig. 4 demonstrates how the release liners 4 are at least partially beneath mid-segment 3, thus mid-segment 3 would be removed if first segment 4 was removed first).
As previously stated it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segments of Buus to comprise a mid-segment as taught by Lykke. Doing so would also result in the release liner being configured such that a second force applied to the second ear removes the entirety of the release liner. Further, doing so would enhance control over application of the wafer (Paragraphs 25 - 26 and 34 of Lykke).

Regarding claim 17, Buus and Lykke substantially disclose the invention as claimed. As previously stated, Buus further teaches the frangible connections being areas of reduced thickness (Paragraphs 42 and 44). Buus also teaches the release liner is made of polyethylene, polypropylene or polyethylene terephthalate (Paragraph 55). As such, the material of construction disclosed by Buus would inherently be adapted to rupture upon application of the first force as Applicant discloses the claimed invention may also be made of the same polymers (Page 2, lines 15 - 21), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 

Regarding claim 18, Buus and Lykke substantially disclose the invention as claimed. Lykke further teaches an alternate embodiment in which a distal side of the release liner in contact with the adhesive is planar and continuous (Fig. 1 of Lykke shows two planar and continuous release liner sections 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Buus and Lykke to comprise a distal side of the release liner in contact with the adhesive is planar and continuous as taught by Lykke. Doing so would enhance control over application of the wafer in the same manner as discussed above (Paragraphs 25 - 26 and 34 of Lykke).

Regarding claim 19, Buus and Lykke substantially disclose the invention as claimed. Lykke further teaches the mid segment surrounds the hole (Fig.4). As previously stated, it would 

	Regarding claim 20, Buus and Lykke substantially disclose the invention as claimed. Buus further teaches the hole going through the adhesive, backing layer, and the lining segments of the release liner (Fig. 1, element 4; Paragraph 117 states the release liner covers only the adhesive surface of the wafer, further, it is inherent that the hole must go through the backing layer as the backing layer is not removed and would otherwise block a stoma).

	Regarding claim 21, Buus and Lykke substantially disclose the invention as claimed. Lykke further teaches a second segment, with the first frangible connection separating the mid-segment, and a second frangible connection separating the mid-segment and the second segment (Fig. 4 shows two frangible segments 4 with frangible connections being on either side of mid-segment 3; Fig. 1 also shows frangible connections on either side of element 3).
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segments of Buus to comprise a mid-segment, and first and second segments as taught by Lykke. Doing so would enhance control over application of the wafer (Paragraphs 25 - 26 and 34 of Lykke).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Buus and Lykke by comprising the mid segment and ear on the mid-segment as taught by Lykke. Doing so would predictably allow for a user to remove the mid-segment while the first segment remains covering the adhesive. Doing so would also improve griping of the mid-segment (such as in the same manner as ear 7 as described in Paragraph 117 in Buus).

Regarding claim 23, Buus and Lykke substantially disclose the invention as claimed. Lykke further teaches the first frangible connection surrounding the hole (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Buus and Lykke by comprising the mid-segment as taught by Lykke. Doing so would enhance control over application of the wafer (Paragraphs 25 - 26 and 34 of Lykke).

	Regarding claim 24, Buus and Lykke substantially disclose the invention as claimed. Buus further teaches a waste collection bag adapted for attachment to a distal side of the backing layer opposite the adhesive (Paragraph 3).

Buus does not explicitly teach the release liner comprising a mid-segment connected to a first lateral segment by a first frangible connection, and connected to a second lateral segment by a second frangible connection, with the mid-segment covering a center of the adhesive and the second lateral segment located on a side opposite from the first lateral segment, wherein the mid-segment includes a first ear that extends in a direction beyond an edge of the adhesive; wherein the first frangible connection extends from the first ear along a first side of the mid-segment to a rim of the release liner, with the rim located over the adhesive and offset a distance away from the edge of the adhesive, wherein the second frangible connection extends from the first ear along a second side of the mid-segment to the rim of the release liner such that the first ear is coupled to both the first frangible connection and the second frangible connection; wherein the release liner has a second ear connected to the rim; wherein the release liner is configured such that a first force applied to the first ear is adapted to separate the mid-segment away from the adhesive leaving the first lateral segment and the second lateral segment covering the adhesive wherein the release liner is configured 
In the same field of endeavor, Lykke teaches an ostomy appliance wafer (Figs. 1 and 4; Abstract). Lykke further teaches a release liner comprising a mid-segment connected to a first lateral segment by a first frangible connection and connected to a second lateral segment by a second frangible connection with the mid segment covering a center of the adhesive and a second lateral segment located on a side opposite the first lateral segment (Fig. 4, elements 3 and 4; Paragraphs 99 and 101, the first and second frangible connection being the two halves surrounding the mid-segment and connecting the mid-segment to the first and second lateral segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segments of Buus to comprise a mid-segment and lateral segments as taught by Lykke. Doing so would predictably result in the release liner comprising a mid-segment connected to a first lateral segment by a first frangible connection and connected to a second lateral segment by a second frangible connection with the mid segment covering a center of the adhesive and a second lateral segment located on a side opposite the first lateral segment. Further, doing so would enhance control over application of the wafer (Paragraphs 25 - 26 and 34 of Lykke).
Lykke further teaches the mid-segment including a first ear (Fig. 4, element 5) wherein the first frangible connection extends from the first ear along a first side of the mid-segment to a rim of the release liner, with the rim located over the adhesive and offset a distance away from the edge of the adhesive (see annotated Fig. 4 below) wherein the release liner is 

    PNG
    media_image1.png
    742
    760
    media_image1.png
    Greyscale


Lykke also teaches a second ear connected to the rim (at the top of Fig. 4, the ears are connected to the rim via segments 4) configured such that a second force applied to the second ear removes the entirety of the release liner (Fig. 4 demonstrates how the release liners 4 are at least partially beneath mid-segment 3, thus mid-segment 3 would be removed if first segment 4 was removed first).
As previously stated it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segments of Buus to comprise a mid-segment as taught by Lykke. Doing so would also result in the release liner being configured such that a second force applied to the second ear removes the entirety of the release liner. Further, doing so would enhance control over application of the wafer (Paragraphs 25 - 26 and 34 of Lykke).
Buus and Lykke do not explicitly teach the first ear that extends in a direction beyond an edge of the adhesive.
However, it would have been an obvious matter of design choice to make the different portions of the first ear of whatever form or shape was desired or expedient. A change in form In re Dailey et al. In the instant case, the making the size of the first ear large enough so as to extend in a direction beyond an edge of the adhesive merely provides the user a larger area by which to grab and operate the first ear.

Regarding claim 26, Buus and Lykke substantially disclose the invention as claimed. Buus further teaches the release liner has a first thickness and the first frangible connection has a second thickness that is less than the first thickness (Paragraphs 42 and 44).
	Regarding claim 27, Buus and Lykke substantially disclose the invention as claimed. They do not explicitly the second ear connected to the mid-segment opposite the first ear.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the second ear radially around the device such that the second ear is connected to the mid-segment opposite from the first ear (the second ear being connected via the lateral segments 4). Doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, rotating the second ear around the device would not change its function in assisting in peeling away the lateral segments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buus (US 2013/0138065 A1) teaches an analogous ostomy device.
Fattman et al. (US 2011/0213321 A1) teaches an ostomy wafer comprising much of the claimed features (Fig. 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781